Citation Nr: 1754863	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-40 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas 


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for positive tuberculosis (TB) skin test, claimed as bovine TB.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neurological disability of the upper extremities to include peripheral neuropathy, including as due to herbicide exposure and/or diabetes mellitus, type II (DM).

3.  Entitlement to service connection for a neurological disability of the upper extremities to include peripheral neuropathy, including as due to herbicide exposure and/or DM.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the claim of service connection for peripheral neuropathy.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for peripheral neuropathy of the upper extremities has been characterized as neurological disability of the upper extremities.

The Veteran also appealed a July 2015 rating decision which declined to reopen service connection for positive TB skin test, claimed as bovine TB.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a neurological disability of the upper extremities to include peripheral neuropathy, including as due to herbicide exposure and/or DM is addressed in the REMAND portion of the decision below and is] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1996 rating decision denied service connection for positive TB skin test; the Veteran did not perfect an appeal.

2.  A June 2005 rating decision declined to reopen service connection for positive TB skin test; the Veteran did not perfect an appeal.

3.  An August 2013 rating decision declined to reopen service connection for positive TB skin test; the Veteran did not perfect an appeal.

4.  Evidence submitted since August 2013 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim of service connection for positive TB skin test.

5.  In May 2009, the Board denied service connection for peripheral neuropathy of the upper extremities.

6.  Evidence submitted since the May 2009 Board decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for neurological disability of the upper extremities.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied service connection for positive TB skin test is final.  38 U.S.C.§ 7105 (2012).

2.  The June 2005 rating decision which declined to reopen the claim for service connection for positive TB skin test is final.  38 U.S.C. § 7105 (2012).

3.  The August 2013 rating decision which declined to reopen the claim for service connection for positive TB skin test is final.  38 U.S.C. § 7105 (2012).

4.  New and material evidence has not been received since the August 2013 rating decision and the claim of entitlement to service connection for positive TB skin test is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The May 2009 Board decision which denied service connection for peripheral neuropathy of the upper extremities is final.  38 U.S.C. § 7104(b) (2012).

6.  New and material evidence has been received since the Board's May 2009 decision; thus, the claim of service connection for neurological disability of the upper extremities is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


New and Material Evidence

A December 1995 rating decision denied service connection for positive skin TB test.  It was noted that the claimed condition is not a disability for which compensation may be established or is a symptom or abnormal finding and not a ratable entity without an established diagnosis.  The rating decision indicated that the service treatment records (STRs) showed that the positive test did not lead to a diagnosis of TB to any treatment.  Chest x-rays through the years were negative for any sign of active TB.  Upon receipt of additional records, the claim was reconsidered in March 1996.  At that time, it was again noted that the STRs showed that the positive test did not lead to a diagnosis of TB nor to any treatment and that chest x-rays through the years are negative for any sign of active TB.  In addition, the additionally obtained active reserve STRs contained no new evidence to warrant finding the claim for service connection.  The Veteran did not perfect an appeal.

In a subsequent June 2005 rating decision, the RO declined to reopen service connection for positive TB skin test.  The RO noted that VA treatment records reflected that the Veteran was seen in October 2004 and reported a history of TB being diagnosed in 1964 and that it was bovine tuberculosis.  However, a chest x-ray was done and was normal.  The Veteran was thereafter seen by the infectious disease clinic in May 2005, but the physician's opinion was that diffuse joint pain and a history of bovine TB were not related.  The Veteran did not perfect an appeal.  

The Veteran subsequently sought to reopen the service connection claim.  An August 2013 rating decision declined to reopen service connection for positive TB skin test.  It was noted that the Veteran had been informed that he did not have a clear diagnosis.  Although medical evidence showed that he Veteran had a positive TB test, he had not been diagnosed with TB.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's August 2013 rating decision is final.  38 U.S.C. § 7105.

With regard to neurological disability of the upper extremities, the Veteran appealed an RO rating decision denial to the Board, and in May 2009, the Board denied the claim as exposure to herbicides was not established, service connection for DM was not established, and a nexus between peripheral neuropathy (specifically) and service was not established.  The Board decision is final.  38U.S.C. § 7104(b).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

With regard to service connection for positive TB skin test, since the last prior final decision, evidence has been added to the record including medical records.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, the record does not reflect that the Veteran has a diagnosis of TB or any disability resulting from the inservice positive TB skin test.  Accordingly, the Board finds that the evidence does not raise a reasonable possibility of substantiating the claim and new and material evidence has not been received since the last final decision dated in August 2013.  Therefore, the claim of entitlement to service connection for positive skin TB test is not reopened

With regard to the claim of service connection for neurological disability of the upper extremities, since the final May 2009 Board decision, the RO established that the Veteran had inservice herbicide exposure and service connection for DM was established.  In addition, diagnoses of left carpel tunnel syndrome and right cubital tunnel syndrome were made.  The Board finds that the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade.  There is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination.  Thus, the claim may be reopened.  The Board finds that new and material evidence has been received since the May 2009 Board decision.  Therefore, the claim of entitlement to service connection for neurological disabilities of the upper extremities is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for a positive TB skin test is denied.  

The application to reopen the claim of entitlement to service connection for neurological disabilities of the upper extremities is granted.  


REMAND

The claim for service connection for neurological disabilities of the upper extremities has been reopened.  A VA medical examination was conducted in September 2016.  The examiner determined that it was less than likely that Veteran's left carpal tunnel syndrome and right cubital tunnel syndrome were due to service or to DM.  An addendum was obtained which also indicated that there had not been aggravation.  However, there is no direct service connection opinion.  The evidence previously of record only addressed direct service connection for peripheral neuropathy specifically.  Thus, an addendum is needed.  Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that left carpal tunnel syndrome and right cubital tunnel syndrome had their clinical onset during service or are otherwise related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


